By the Court.

Lumpkin, J.
delivering the opinion.
We propose to consider two, only, of the numerous assignments of error.
Eirst, the charge of the Court, as to the admissions made by the defendant, relative to the title of the negroes. And secondly, the refusal to grant a new trial, on the ground that the verdict was decidedly and strongly against the weight of evidence.
[1.] Upon the first point, the Court instructed the Jury, that if they believed the witnesses, Pitman, Barton, Anderson and George W. Harrison; and that Livingston made the admissions testified to by them, acknowledging that the property was Butler’s, and not his, with a full knowledge of all the facts, and his rights growing out of those facts, they were evidence against him, but not conclusive.
In the opinion of this Court, the rule of evidence controlling this case, was not correctly stated by the presiding Judge. To make the admissions of the party testimony at all, His Honor-supposed that it must not only appear that they were made -with a full knowledge of all the facts, but likewise, of his rights growing out of those facts.
Now, until the contrary appears, every man is taken to be cognizant of the law. The doubt and difficulty has been, not whether the burden of proof is not cast upon him who seeks .to screen himself from the effects of his acts, by showing ’that *568they were done in ignorance of his legal rights ; that has never been disputed. And the only question is, whether the party will be allowed this excuse. (12 East. 38. 2 Jac. Walk. 263. 5 Taunton, 143. 3 B. & Cresw. R. 280. 1 John. Ch. R. 512, 516. 6 Ibid, 166. 9 Cowen’s R. 674. 4 Mass. R. 342. 7 Id. 452. Id. 488. 9 Pick. R. 112. 1 Bur. R. 27. 1 Atk. 591. 1 Ves. & Bea. 23, 30. 1 Ch. Cas. 84. 1 Vern. 243. 2 Johns. Ch. R. 51. 1 Pet. S. C. R. 1. 6 Johns. Ch. R. 169. Id. 170. 8 Wheat. R. 174. 2 Mason, 244, 342.)
Whereas, in this case, it was held that the solemn admissions of the fact, by the defendant, that the title to this property was not in him, but in the plaintiff, did not make even a prima facie case, as to proof, unless Butler went further, and showed that Livingston made these admissions with, not only a full knowledge of all the facts, but of his legal rights growing out of those facts. • Such a doctrine, we apprehend, is not only unsupported by authority, but manifestly against principle; and upon this ground, alone, we should be compelled to remand the cause for a re-hearing. Eor, as no attempt was made to prove what the law presumed without proof, to wit: that Mr. Livingston was cognizant of the law regulating the tenure by which he held these negroes, the charge, as given, was tantamount to instructing the Jury to find a verdict for the defendant, so far as the case rested on the testimony of the fouiwitnesses, Pitman, Barton, Anderson and G. W. Harrison.
[2.] This testimony, then, being competent, was not the verdict, decidedly and strongly, against the weight of evidence ? Eor tho purpose of showing that it was, we will rehearse a portion of it.
James Pitman testified, that he knew the defendant while he resided in Randolph county ; that after the death of his wife, he had a conversation with him about the negroes which came by her, when Livingston either said that he was going after the plaintiff, or going to write to him, to come for the negroes. James Barton testified, that he had a conversation with Wing-field Livingston, the latter part of the year 1849, about the *569negroes sued for, in -which, he said the negroes did not belong to him, but that they belonged to Butler, (the plaintiff) and that he had delivered them up to Harrison. (Harrison was the son-in-law of Butler, and acted as his agent, in respect to this property, as the record shows.) Wiley Anderson testified, that Livingston told him that the negroes in controversy, yrere not his, but that they belonged to Butler, and that he waa going to Wilkinson to see Butler, and ascertain if he would allow him to keep the negroes ; and that if he would not, he might come after them. Both of these two last witnesses state that the conversation to which they refer, took place after the ■ death of Mrs. Livingston. George W. Harrison swears, that he knew the negroes in the possession of the defendant, in Randolph county, from the spring of 1849 till the fall of that year; and that Livingston said that they were the property of' the plaintiff.
In this recapitulation of the testimony, I have omitted to refer, both to the depositions of Seaton S. Harrison, the son-in-law, and George W. Butler, the son of Joel Butler, the plaintiff, and by whom the fact of an actual loan, at the time the property was delivered, is fully established. Some discrepancy of statement, as to an unimportant matter, caused the accuracy of the memory of the former to be somewhat questioned. Not the slightest imputation, however, was attempted to be cast on young Butler, except that ho was nearly related to the plaintiff, and quite young, when the transaction took place about which he testifies.
But the other four witnesses, whose evidence I have, in substance, recited, stand unimpeached; and, therefore, we infer-are unimpeachable; and they all concur in proving the uniform; declarations of the defendant, that the title to these negroeswas in the plaintiff.
Until this presumptive case, then, can be rebutted, either by-falsifying- the testimony of these four witnesses, or adducing the counter acknowledgments of the plaintiff, that he had qivpn the property to his daughter; or showing that Mr. Livingston made these oft-repbated disclaimers of right or title in *570himself, under a mistake as to his rights, the weight of the evidence is decidedly and strongly with the plaintiff.